﻿I should like to congratulate you, Sir, on behalf of my Government, on your well-deserved election to the presidency of the thirty-fifth session of the General Assembly. In electing you, this body wished to acknowledge the valuable contribution of your country to the peaceful development of international life in the post-war period and the extraordinary achievements of the Federal Republic of Germany in the building of a highly efficient and equitable society and also wished to pay a tribute to the distinguished human and intellectual qualities which have marked your conduct as representative of the Federal Republic of Germany in the Organization.
159.	We should also like to associate ourselves with the expressions of gratitude which have been made by members of the Assembly for the task accomplished by your predecessor in the presidency, Mr. Salim of the United Republic of Tanzania. In a difficult period the Assembly benefited from the effective and judicious conduct of our proceedings by this outstanding representative of generations trained in the struggle for the emancipation of African States.
160.	At a time when severe conflicts threaten the peaceful coexistence of nations, we consider it fortunate that our Organization should be able to profit from the enlightenment, experience and vigilance of its Secretary-General.
161.	We should also like to welcome the admission of a new State from the Latin American area, Saint Vincent and the Grenadines. On behalf of the Government of Colombia, I wish to bid a fraternal welcome to that State and I take pleasure in offering our co-operation in ensuring that its participation in the international arena shall have the scope merited by its people.
162.	This session of the General Assembly comes, at a particularly difficult time for world peace when, in a climate of perturbation, we can observe signs of potential conflagration and conflict. The optimism, which seemed to be spreading as a result of the policy of detente, reflected in such a promising way in the Salt II Treaty, and in particular in the Final Act of the Conference on Security and Cooperation in Europe, signed at Helsinki in 197S, has been replaced by states of war, a situation which we must confront with objectivity and realism.
163.	The conflict between Iraq and Iran, the consequences of which we cannot foresee, makes it imperative that the United Nations itself renew its efforts to restore harmony and to ensure that the principles on which world solidarity rests will prevail. These facts have made it clear that the whole complex of international relations must be reviewed and the role of each nation in the face of the conflict defined.
164.	The most important thing of all, of course, is not only to rebuild the climate of confidence among all countries, but to give the policy of detente every opportunity to become effective and stable. Colombia has always called for a detente that would not be confined to a few geographical areas but would extend to every continent, but we must not allow the benefits of the agreement between the two super-Powers to be limited to a privileged group of nations.
165.	Detente—understood in its essential terms, such as the limitation of strategic arms, economic cooperation transcending ideological barriers, and in particular the curbing of the arms race—is a goal that is binding on the international Organization, and no country should be allowed to shirk the duties incumbent upon it in the maintenance of peace. In order to achieve these goals, the United Nations must bring its entire institutional machinery into play. More particularly it must strengthen the vocation for peace, which is the most appropriate safeguard for understanding and dialogue.
166.	The developing countries wish to see detente become universal. It would be wrong for peace agreements to be worked out by a small group of nations while other countries suffer the tragic consequences of conflicts fostered from abroad.
167.	We welcome the preparations for the second review session of the Conference on Security and Co-operation in Europe, to be held at Madrid, to follow up the Helsinki Final Act and to adapt its conclusions to the new circumstances. However, detente limited to one continent alone must of necessity transfer many disputes between the great Powers to outlying areas, condemning them to international conflicts with tragic consequences. Universal detente with the participation of representatives from every continent would make a true and sound contribution to international security. It is incumbent upon the United Nations to promote detente by creating, through its operative machinery, the conditions that would bring it about.
168.	Within this context, Encouraging disarmament projects is something that should have priority over other matters, Without any doubt, the developing nations are the ones which bear the heaviest burden because of the arms race which diverts basic resources from the well-being of their peoples and, in relative terms, limits economic growth and increases their technological dependence on the major centres of power.
169.	It is highly possible that in the institutional field there is already considerable machinery capable of bringing about disarmament successfully. Thus, what is required is the political will to lay the bases for a real limitation of weapons of mass destruction, on which the major risk of a generalized conflagration depend.
170.	Another item of concern to the General Assembly at its thirty-fifth session is the question of Afghanistan, a situation that was analysed in the course of the sixth emergency special session held this year. In its resolution ES-6/2 the Assembly called for the immediate, unconditional and total withdrawal of the occupying troops, an appeal that has not been heeded, while the so-called justifications put forward cannot be accepted because they are contrary to international law. The presence of foreign troops in Afghanistan is, from every standpoint, contrary to the Charter of the United Nations. Hence, at the current session the General Assembly should repeat the appeal for the evacuation of the occupying troops, permitting the Afghan people to recover its right of self-determination, free from compulsion and without advantages for other countries.
171.	In the Middle East unmistakable symptoms of a disruption of peace persist, and have become more acute. Yet the United Nations has not been able to prevent the situation from worsening.
172.	Colombia is convinced that suitable machinery for a stable peace lies in a dialogue among all the countries of the region, and including the PLO, in order to secure through reconciliation of the different viewpoints, effective measures for maintaining the security of all the peoples of the area on a basis of justice and equity. The demand for a Palestinian homeland, a matter the urgency of which my country has emphasized in this very hall on other occasions, cannot be indefinitely delayed. Establishment of such a homeland, besides redressing a wrong, would also contribute to the normalization of relations among the peoples of the area. Guaranteeing the fundamental rights of all the countries in the Middle East requires a search for an appropriate solution to the serious crisis in Lebanon, a nation that has been suffering from very tragic circumstances and whose plight the United Nations cannot ignore if it is to retain its territorial integrity without outside intervention. International action so far has not, in respect of Lebanon, been sufficiently active or effective.
173.	The regional balance that might arise from a security conference for the Middle East, for which the General Assembly has on other occasions called, should take into account the very special conditions of the area and base itself on the guiding principle of the United Nations, which is that peace should be based on the rule of law, which in its turn must be the expression of justice. Any unjust attempt, far from contributing to lasting solutions, would open up the field to fresh conflicts with unpredictable consequences.
174.	My country favours the creation of the Palestinian State, since its people has the right to a legal, dignified and peaceful existence. Similarly, Colombia defends the existence of the State of Israel, with secure frontiers within territorial limits recognized by the international Organisation.
175.	The process of decolonization, for which the United Nations may justly claim the greatest credit ever since its foundation, has met with the obstinate resistance of the South African Government in its attempt to create the necessary conditions for recognition of Namibia as a free and sovereign nation. This is all the more serious if we realize that South Africa continues to pursue its policy of apartheid, a flagrant violation of the most elementary human rights and a vestige of the discriminatory policy of ancient empires.
176.	The fact that my country has for more than 12 years belonged to the United Nations Council for Namibia strengthens its authority when it calls once again on the Assembly to condemn apartheid and to require South Africa to comply with its international obligation to permit the complete independence of Namibia with all the prerogatives inherent in the sovereignty of States.
177.	Colombia is a country which throughout its history as a republic has maintained unswerving respect for the principles of international law as an irreplaceable rule for peace and coexistence among peoples. Respect for the inviolability of treaties, the security of obligations agreed upon under conventions and, particularly, the principle that international conduct should be governed by the rule of the law of nations constitute the best guarantee for a nation so profoundly committed to the precepts upon which international solidarity is based.
178.	The principle of pacta sunt servanda is something that our neighbour, Nicaragua, has tried to disregard. It is unilaterally attempting to repudiate the validity of the Barcenas Meneses-Esguerra Treaty of 1928, which defined the territorial dispute between the two States. Any attempt on the part of the Nicaraguan Government to repudiate the Treaty of 1928 would be unprecedented and would imply disrespect for treaties that have been duly and properly signed. The Treaty with Nicaragua was signed and subsequently approved in both countries with full compliance with all constitutional requirements, and then the respective instruments were solemnly exchanged there having been prior discussions of the document in Nicaragua, with the full participation of the various political parties. The abortive attempt by the present Nicaraguan Government to abrogate arbitrarily the Treaty of 1928 with Colombia simply deserves the repudiation of the international community, because it is an attempt to disregard law and alter the situation of friendly relations between our two peoples. The juridical claim of Colombia is based on prevailing law, which faithfully and fully interprets the principles of uti possidetis juris of 1810, is irrefutable and admits of no argument.
179.	This session of the Assembly is being held at a time when the economic situation of the countries of the third world is showing undoubted symptoms of crisis, particularly because of the growing deterioration in terms of trade. The great Powers have been coping relatively successfully with their difficulties, but at the same time the rises in the prices of petroleum and its derivatives are continuing directly and incontrovertibly to affect the financial structures of the weaker nations. Nobody can deny that the fluctuations and increases in the oil prices have been a factor altering the basic conditions underlying world order. It is equally clear that the economies of the developing countries are suffering from a diminution of their real income that alters the priorities of public investment to the point where not only have growth possibilities been restricted but the very political stability of the countries has often been threatened. For the developing countries the oil crisis has reduced the possibilities of proper and appropriate planning to make bold structural changes. To this must be added the tragic situation of countries which export primary commodities, which have seen a dramatic reduction in the volume of their earnings, in contrast to the gradual increase in the prices of the goods they are obliged to insert.
180.	The delay in the entry into force of the International Coffee Agreement between producers and consumers has made clear the short-sightedness of the latter with regard to the real impact of the fall in coffee-bean prices as a destabilizing element. The coffee-consuming countries did not want to realize that, with prices below producers' real requirements, the only thing that is achieved is the stimulation of the factors of national and international disorder. The consumer nations did not give their decisive support at the proper time to the negotiation of a coffee agreement, and consequently the producer countries were forced to organize their own defence machinery. The latter is a valid and effective instrument for the free market situation in which the importing countries have placed us, but in spite of the success of the machinery adopted, Colombia is aware that in the long term the Agreement between producers and consumers is the best tool for the management of the coffee trade, and for this reason we have agreed to it. The producer countries insist that the International Coffee Agreement, with all its mechanisms in full force, should function as a forum for the scrupulous analysis of market trends, particularly so that it can act as a regulating instrument and preserve the real income of the producer countries, since nominal pricing is not enough for the defence of our economies.
181.	The generalized crisis in international co-operation runs the whole gamut of the financial institutions and clearly shows how the developing countries have been traversing the most troublesome stage of the last few decades, without the international community coming to their assistance. The recently concluded eleventh special session of the General Assembly only left as its corollary a greater distance between the rich and the poor countries, without any speedy possible solutions having been glimpsed. Within the United Nations itself and the specialized agencies there have been initiatives for the protection of primary commodity prices, to restore the balance between the industrialized countries and the raw materials exporters. However, in this field we find an increasingly unjust distribution of world power and an increasingly evasive attitude of the great Powers in regard to the international commitments which should underlie the new international economic order.
182.	World public opinion should be made known clearly in favour of strict compliance with the Charter of Economic Rights and Duties of States, which so far has been only a catalogue of good intentions without any practical effect. Its establishment as a binding rule for the international community is becoming an indispensable requirement for ensuring peace.
183.	In the period since the end of the thirty-fourth session of the General Assembly, the implementation of measures of co-operation for the developing world has been postponed or reduced to absurd terms. The policy of the North- South dialogue remains bogged down in the face of indifference and delay. The demand of the peoples of the world for general and complete disarmament has been met simply with denials or delays. This obviously discouraging picture should be the subject of very serious and alert consideration on the part of the third world countries which have been so sorely afflicted by present economic circumstances.
184.	Colombia believes that only a vast movement of unity in the third world can rescue the objective of the new international economic order. As long as the developing nations maintain their casual attitude, their role will always be diminished. We find that the belligerent intentions of some countries are becoming clearer and clearer, and the only response, in order to ensure peace and co-operation, is a movement towards unity on the part of the third world, so that it can become a genuine force of moral deterrence in the face of any nuclear adventure.
185.	The unity of the third world, or the developing world, is something that Colombia would adopt as a banner for international action, and it should have as its objective the neutralization of any military provocation and should mobilize public opinion against anything that might give rise to a conflagration. The new international economic order will always be a fallacy so long as we fail to improve the machinery already agreed upon to maintain the prices of primary products. As long as the only lines of credit open to developing countries are for the purchase of armaments, the fate of world peace will be seriously jeopardized.
186.	The unity which the third world needs would be the best weapon to promote genuine conditions of detente within a necessary global context. The present situation in the world requires a sufficient determination to see to it that the peace-loving peoples of the world alert humanity as a whole to the dangers which threaten collective security.
187.	On behalf of my country, I should like to express best wishes for success in the deliberations of this thirty-fifth session of the General Assembly. We are convinced today more than ever that solutions for peace must derive from the institutional framework of the United Nations, which is the strongest instrument ever created in history for settling disputes among States.
188.	The call to unity of the third world to become the major peace movement is a call also for it to demand that just and fair conditions be adopted in the economic field so that security should not only be a precarious balance between Powers but also a co-ordinated effort, an harmonious effort, on the part of all nations on earth to achieve better conditions of life, free from the daily more threatening spectre of total war.
